Citation Nr: 1605960	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-25 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for rosacea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to December 1973.  His DD Form 214 reflects that his primary specialty was Special Forces Officer and he received the Purple Heart and Combat Infantry Badge, among other commendations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The March 2007 rating decision denied entitlement to service connection for rosacea.  A notice of disagreement was received in April 2007, a statement of the case was issued in May 2014, and a substantive appeal was received in July 2014. 

In April 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise with respect to whether the Veteran's rosacea is related to service.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for rosacea have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for rosacea, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1154(b) , in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) has been defined as "credible evidence."  See, e.g., Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).

The Veteran has claimed entitlement to service connection for rosacea.  He contends that this disability first manifested in service and has persisted ever since, specifically noting in a December 2006 statement that "Rosacea ... has been a chronic problem since 1969...."  At his April 2015 Board hearing, the Veteran endorsed the statement that "the symptoms of the rosacea that you currently experience were ... the same types of symptoms that you were experiencing in the field when you were engaged in combat on active duty."  He has described these symptoms in great detail and has stated that they did not start clearing up until he started using minocycline.  

The Veteran's DD Form 214 reflects that he is a highly-decorated combat veteran who served in the Republic of Vietnam.  The Board finds that the Veteran's description of his reported symptoms is credible and that such symptoms are consistent with the circumstances, conditions or hardships of such service.  The Board therefore finds that the Veteran is entitled to the combat presumption.  

The Board also finds that the Veteran is competent to describe the in-service symptomatology that is at issue in this case.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report lay-observable symptoms such as redness and pustules on his face.  The Veteran has also submitted a December 1993 photograph showing the redness and pustules that he has described as being the same as those that he had noticed during service.  The Board finds that the Veteran, while a layperson, is competent to describe these symptoms as being the same as those that he had experienced during service in Vietnam.  

The Board also finds that the record contains competent evidence that the Veteran's in-service symptomatology was a manifestation of rosacea.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A June 2007 record from the Veteran's private dermatologist notes that the December 1993 photograph "shows what clearly looks to be rosacea and may have some component of seb[orrheic] derm[atitis] but probably more so rosacea in the photo which is involving essentially all of his cheeks which would be [greater than] 60% of his facial area."  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred rosacea during service and that he currently has this disability

The Board notes that there is no medical opinion of record linking the Veteran's current rosacea with the disability he had in service and has reported that he has had ever since service.  The Board has considered whether to remand this claim so that the Veteran may undergo a VA examination and an etiology opinion may be obtained.  The Board finds, however, that a remand for such an opinion is not necessary, as the Veteran competently testified at his April 2015 Board hearing that he first noticed the symptoms that have subsequently been identified as rosacea in service and that he has experienced such symptoms ever since service.  The Board therefore finds that the record contains competent lay evidence that the Veteran has had this disability ever since service.  

In light of the above, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's rosacea was incurred in service.  Rather than cause unnecessary additional delay in this case, the Board will resolve reasonable doubt in favor of the Veteran and find that entitlement to service connection for rosacea is warranted.


ORDER

Entitlement to service connection for rosacea is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


